Citation Nr: 1108914	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  01-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right above the knee amputation.

2.  Entitlement to a disability rating in excess of 20 percent for varicose veins of the right leg.

3.  Entitlement to a disability rating in excess of 40 percent for varicose veins of the left leg with deep venous thrombosis.

4.  Entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound.

5.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	James F. Cameron, Attorney-at-Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to August 1956, and from October 1956 to November 1973.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing at the RO in May 2004 before a Veterans Law Judge who is no longer employed at the Board.  (In a September 2007 letter, the Veteran was apprised of this situation and offered a new hearing before a different Veterans Law Judge.  In October 2007 correspondence, the Veteran indicated that he did not want an additional hearing.)

In November 2004, the issue of entitlement to service connection for a right above the knee amputation was denied by a Board decision.  This decision, however, was subsequently vacated and remanded by a November 2006 United States Court of Appeals for Veterans Claims (Court) Order.  

The issues of entitlement to a TDIU and special monthly compensation based on the need for regular aid and attendance were denied in a June 2001 rating decision and remanded for further development in November 2004.

The issues of entitlement to a rating in excess of 20 percent for varicose veins of the right leg and in excess of 40 percent for varicose veins of the left leg were also addressed in the June 2001 rating decision.  In the November 2004 Remand, the Board determined that a notice of disagreement was received in September 2001, and in the November 2004 Remand these matters were remanded for issuance of a statement of the case.  Thereafter, the Veteran perfected a timely appeal.  

All of the above issues were addressed in a March 2009 Remand.

A March 2008 rating decision denied entitlement to automobile and adaptive equipment or adaptive equipment.  In June 2008, the Veteran filed a notice of disagreement, a statement of the case was issued in January 2009, and a substantive appeal was received in March 2009.

In the March 2009 Remand, the issues of entitlement to an earlier effective date for the grant of service connection for diabetes mellitus, and entitlement to an increased initial evaluation for service-connected diabetes mellitus, currently evaluated as 10 percent disabling were remanded for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1998).  A statement of the case was issued in January 2010; however, the Veteran did not file a timely substantive appeal.  Thus, the Board does not have jurisdiction of such issues.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if any further action is required on his part.




FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, hyperlipidemia and high cholesterol manifested in service, resulting in atherosclerosis which caused his peripheral arterial occlusive disease resulting in amputation above the right knee.  

2.  The Veteran's varicose veins of the left leg with deep venous thrombosis have been manifested by edema, stasis pigmentation and eczema, but with no subcutaneous induration, persistent ulceration, or board-like edema.  

3.  The Veteran's varicose veins of the right leg is not manifested by persistent edema and stasis pigmentation or eczema, with no ulceration.  

4.  The Veteran is unable to perform the basic functions of self care and is so helpless due to his service-connected disability, specifically right above the knee amputation, as to be in need of the regular aid and attendance of another individual.

5.  The Veteran has suffered the loss of his right foot, specifically undergoing an above the knee amputation.   


CONCLUSIONS OF LAW

1.  Right above the knee amputation was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for entitlement to a disability evaluation in excess of 40 percent for varicose veins of the left leg with deep venous thrombosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).

3.  The criteria for entitlement to a disability evaluation in excess of 20 percent for varicose veins of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).

4.  The criteria for an award of special monthly compensation benefits based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. § 3.352(a) (2010).

5.  The criteria for certification for automobile and adaptive equipment have been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In light of the favorable decision as it relates to the finding that service connection is warranted for above the right knee amputation, entitlement to special monthly compensation, and entitlement to automobile and adaptive equipment, no further discussion of VCAA is necessary with regard to these issues.  The agency of original jurisdiction will take such actions in the course of implementing these grants, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to entitlement to increased ratings, VCAA letters were issued to the Veteran in March 2005 and March 2009.  While such letters did not predate the rating decision, such letters did notify the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an increased rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). Since the Board concludes below that the preponderance of the evidence is against entitlement to increased ratings, any questions as to the appropriate effective date to be assigned are rendered moot. 

The Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, notice per Vazquez was issued to the Veteran in March 2009, thus the Veteran has received proper notice per Vazquez.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the March 2009 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's post-service private and VA treatment records, and records from the Social Security Administration (SSA).  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran was afforded VA examinations in May 2001 and September 2009 which address the Veteran's disabilities.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issues in appellate status.

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has claimed entitlement to service connection for a right above the knee amputation which he alleges is due to his service-connected varicose veins, or due to symptomatology such as high cholesterol and hyperlipidemia in service.  The Board points out that high cholesterol, and hyperlipidemia themselves, are considered elevated testing results, and not disabilities for which service connection can be granted.  See 38 U.S.C.A. §§ 101(16), 105(a), 1131; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  

Service treatment records are negative for any cardiovascular disease during service.  Service treatment records reflect that in May 1971, elevated cholesterol was picked up on routine annual flying physical examination.  The Veteran was instructed to get on a diet low in cholesterol and saturated fat.  Serum cholesterol would be drawn after two months of dieting.  

In October 2001, a VA physician reviewed the medical evidence of record and opined that the varicose veins which were present during the Veteran's active duty service were a completely different problem from the arteriosclerosis which caused him to have bypass surgery and extremity loss.  The examiner noted that the Veteran was service-connected for problems with his veins, but it was problems with his arteries which caused the surgical intervention.

An opinion from a private physician (Dr. C.P.B.), dated May 2007, indicates that he reviewed the Veteran's claims file, and had treated the Veteran for several years.  This examiner stated that the Veteran was initially diagnosed and treated for high cholesterol and hyperlipidemia while in service.  The Veteran was later diagnosed with arteriosclerosis and that one of the results of arteriosclerosis is peripheral vascular disease (PVD).  The Veteran was diagnosed with PVD in 1981.  PVD has the potential to cause the loss of limb, and the examiner indicated that, in his opinion, the Veteran's right above the knee amputation was more likely than not related to his uncontrolled hyperlipidemia and high cholesterol, which began during his 20 years of service, and to his service connected varicose veins in his right leg.

An opinion from an independent medical examiner (Dr. G.R.S.) dated in October 2008 indicates that he reviewed the Veteran's claims file.  This examiner stated that the Veteran's arterial disease initially manifested as aneurysms involving the aorta, iliac arteries, and popliteal arteries.  Subsequently a brachial artery aneurysm was identified.  The cause of aneurysmal disease is unknown, although it is suspected to occur due to a defect in the relationship between the structural and elastic characteristics of the arterial wall.  Aneurysmal disease occurs far more commonly in men than women, and occurs in a higher incidence of men with a history of cigarette smoking.  The Veteran had a significant smoking history.  The arterial reconstructions in 1984 were performed to treat aneurysmal changes, and at that time features of arterial occlusive disease were also identified.  The Veteran's right superficial femoral artery was described as "ulcerated," and the left superficial femoral artery was completely occluded.  The superficial femoral arteries, coursing from the hip to the knee, are the blood vessels most commonly and initially affected with atherosclerotic arterial disease.  The exact etiology of atherosclerosis is also unknown but is attributed to hypertension, elevated cholesterol, defects in lipid metabolism, and a strong association with cigarette smoking.  These etiologic factors are not thought to play a role in the development of venous insufficiency or varicose veins.  While his venous disease, specifically acute superficial thrombophlebitis, originally occurred during active military service in 1964, the records indicate that his arterial disease, specifically aneurysms of the aorta, iliac and popliteal arteries, and occlusive disease of the superficial femoral arteries, did not manifest until 1984.  This examiner could find no evidence in the records that the arterial disease is related to a service-connected condition, nor is there a causal relationship between the aneurysmal and arterial occlusive disease, which eventually lead to his right above knee amputation, and his diagnosis of venous insufficiency or varicose veins.

An opinion from Dr. C.P.B. dated in December 2008 indicates that the October 2008 opinion of Dr. G.R.S. was reviewed.  Dr. C.P.B. stated that Dr. G.R.S. failed to consider that the diagnosis of arteriosclerosis is a result of his hyperlipidemia and high cholesterol, which was diagnosed and treated in service.  One of the results of arteriosclerosis is PVD.  PVD was diagnosed in 1981.  PVD manifests as insufficient tissue perfusion caused by existing arteriosclerosis that may be acutely compounded by either emboli or thrombi and has the potential to cause the loss of a limb.  Dr. C.P.B. opined that the Veteran's right above-the-knee amputation was more likely than not related to the culmination of his in-service uncontrolled hyperlipidemia and high cholesterol which perpetuated his arteriosclerosis, and his service-connected varicose veins in his right leg which caused venous insufficiency.

An opinion from a private examiner (Dr. F.L.) dated in August 2010 indicates that the Veteran's service treatment records, post-service medical records,, and the medical opinions of record were reviewed.  Dr. F.L. explained that arteriosclerosis is a gradual process whereby hard cholesterol substances (plaques) are deposited in the inner walls of the arteries.  Atherosclerosis is caused by high levels of cholesterol in the diet.  Cholesterol plaques cause hardening of the artery walls and narrowing of the inner channel (lumen) of the artery, restricting blood flow.  The atherosclerosis process begins early in life.  When atherosclerosis is mild and the arteries are not substantially narrowed, atherosclerosis causes no symptoms and is not recognized.  But when atherosclerosis becomes advanced with aging, it can cause critical narrowing of the arteries resulting in tissue ischemia.  Dr. F.L. stated that it is clearly established in the medical literature that high levels of cholesterol play an important role in the pathogenesis of atheroma formation in arteries, leading to the development of atherosclerosis.  The primary cause of the Veteran's peripheral arterial occlusive disease (PAOD) was his atherosclerosis or hardening of the arteries.  His peripheral arterial occlusive disease is a condition which developed when the arteries that supply blood to the legs became completely or partially blocked as a result of his atherosclerosis.  In the Veteran's case, the severity of his PAOD progressed to the point that his right leg lacked a sufficient flow of blood, requiring the amputation of his right leg in November 1999.  The Veteran was first diagnosed and treated for his high cholesterol and hyperlipidemia in service.  He was continually treated with diet and medications through his 20-years of service until the present time for these conditions.  Based on his long history of treatment for high cholesterol and hyperlipidemia during his active duty service and the role played by cholesterol in the development of atherosclerosis, the Veteran's ASHD probably began during his 20-years of active duty service (well before August 1981) when he was treated for high cholesterol over his long history during service.  In August 1981, the Veteran was diagnosed with atherosclerosis.  In order to be symptomatic in 1981, his atherosclerotic disease had to have been at least moderately severe at that time.  One of the results of atherosclerosis is his PAOD, first diagnosed in 1981.  The atherosclerosis caused his PAOD.  PAOD manifests as insufficient tissue perfusion caused by existing atherosclerosis that may be acutely compounded by either emboli or thrombi and has the potential to cause the loss of limb.  It was this examiner's opinion that the Veteran's atherosclerosis was causally related to his uncontrolled hyperlipidemia and high cholesterol.  His PAOD was caused by his atherosclerosis.  His PAOD became progressively worse from 1981 to 1999.  His right ATK amputation was caused by his severe PAOD and atherosclerosis.  

As detailed hereinabove, several private physicians have reviewed the Veteran's service treatment records and post-service medical records, and have opined that his elevated cholesterol detected during his period of active service is causally related to his atherosclerosis which resulted in his PAOD, which resulted in a right above the knee amputation.  Thus, in light of the opinions of the medical professionals which are based on a thorough review of the medical evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's right above the knee amputation is related to service.  

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  

Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Service connection was in effect for bilateral varicose veins, rated 30 percent disabling from September 3, 1991.  

Under the schedular criteria in effect prior to January 12, 1998, Diagnostic Code 7120 provided a 10 percent rating for moderate varicose veins; varicosities of superficial veins below the knees, with symptoms of pain or cramping or exertion, bilateral or unilateral.  A 30 percent rating was indicated for moderately severe bilateral varicose veins involving superficial veins above and below the knee, with varicosities of the long saphenous, ranging in size from 1 to 2 centimeters in diameter, with symptoms of pain or cramping on exertion; no involvement of the deep circulation.  Unilateral varicose veins of this category were assigned a 20 percent rating.  

Effective January 12, 1998, Diagnostic Code 7120 provides for separate ratings of each extremity.  Diagnostic Code 7120 provides for separate ratings of each extremity.  A 10 percent rating is for application for varicose veins with intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent is for application where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation eczema.  A 40 percent rating is for application when there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.

On January 23, 2001, the Veteran filed an increased rating claim for varicose veins.  In the June 2001 rating decision, the RO discontinued the 30 percent disability rating assigned to bilateral varicose veins, effective January 23, 2001.  The RO assigned a 40 percent disability rating to varicose veins, left leg with deep venous thrombosis, effective January 24, 2001, and continued a 20 percent disability rating for varicose veins, right leg.

Varicose veins with deep venous thrombosis, left leg

A February 2000 VA outpatient treatment record reflects that the Veteran complained of pain in the left leg that is very painful and tender.  The assessment was rule out evidence of deep venous thrombosis versus arterial stenosis.  Correspondence dated in July 2000 from a private examiner reflects that since his right above-knee amputation in November 1999, he had an episode of very severe phlebitis of the left leg.  A February 2001 private medical record reflects that the Veteran had massive swelling and tenseness of the left leg all the way up to the thigh and also very dilated superficial veins.  The examiner related his condition of swelling and superficial varicose veins to his prior history of deep vein thrombosis.  He has a post phlebotic leg syndrome secondary to his deep vein thrombosis.  The examiner commented that he does not have any areas of breakdown or venous stasis ulceration on the leg currently.  A March 2001 private medical record reflects that the Veteran has large varicose veins with chronic edema and lymphedema secondary to his varicose veins.  An April 2001 VA outpatient treatment record reflects the left leg was swollen and he had weak pulses in the left lower extremity and has positive varicose veins which are engorged in the area of the left hip and left back due to a clot in the entire left system.  The examiner diagnosed chronic swelling of the left leg due to chronic deep venous thrombosis in the left leg for many months.  The May 2001 VA examination reflects that the Veteran had developed severe deep venous thrombosis of the left leg and had a Greenfield filter placed in the inferior vena cava.  He has reported chronic swelling and pain in his left leg.  On objective examination, he had chronic skin changes of venous insufficiency of his left lower leg.  He had absent left pedal pulses with a trace of edema, signs of chronic venous insufficiency of the left leg.  The examiner diagnosed deep venous thrombosis of the left leg, severe, secondary to varicose vein stripping and with placement of Greenfield filter in the inferior vena cava.  An August 2005 VA outpatient treatment record reflects massive varicose veins with recurrent small ulcers on his distal portion of his left leg.  

In September 2009, the Veteran underwent a VA examination.  The VA examiner stated that the Veteran had varicose veins and deep venous thrombosis developed in 2001, following the amputation of the right leg above the knee, and he had placement of inferior vena cava filter.  He experienced chronic swelling and numbness.  He has to keep the leg elevated due to swelling worse towards the end of the day.  He cannot stand to wear compression hose.  The examiner stated that there was edema present but not persistent.  Elevation of extremity relieves edema which provides partial relief.  There is persistent skin discoloration present.  He experiences constant pain at rest.  After prolonged walking or standing, he experiences aching.  The symptoms are relieved by elevation or hosiery.  There was no ulceration present.  There was no history of erythromelalgia, angioneurotic edema, or Raynaud's phenomenon or syndrome.  There was hyperpigmentation due to stasis changes.  The stasis pigmentation or eczema was located on the left leg below the knee.  On Doppler vascular studies conducted in September 2009, there was partially occlusive thrombus within the veins of the left lower extremity, but no completely occlusive thrombus was seen.  

Based on a review of the entire medical record, to include the medical evidence detailed hereinabove, the Board concludes that a disability rating in excess of 40 percent is not warranted for any period for the Veteran's varicose veins, left leg with deep venous thrombosis.  While it is clear that edema, stasis pigmentation and eczema have been detected on objective examination during the course of this appeal, there is no indication that such edema is persistent.  Moreover, there have been no objective findings of subcutaneous induration or persistent ulceration of the extremity.  Thus, the criteria are not met for a 60 percent disability rating for varicose veins.  The Board also notes that board-like edema has not been detected, thus a 100 percent disability rating is also not warranted.  See 38 C.F.R. § 4.7; see also Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  

Varicose veins, right leg

As detailed the Veteran underwent an above the knee amputation of the right leg in November 1999.  The varicosities have not been symptomatic since that time.  Thus, a disability rating in excess of 20 percent is not warranted for varicose veins, right leg.  The medical evidence of record does not reflect objective findings of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; nor massive board-like edema with constant pain at rest.  The Board notes that in light of the grant of service connection for right above the knee amputation, a disability rating will be assigned by the RO which will compensate the Veteran for any residuals.

Special monthly compensation

The Veteran in this case seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on the basis of being housebound.  In that regard, compensation at the aid and attendance rate is 

payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Special monthly compensation is also payable where the veteran has a single service-connected disability rated as 100 percent, without resort to individual unemployability, and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service- connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a result of his or her service- connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

As detailed, the Board has determined that service connection is warranted for a right above the knee amputation.  

In September 2009, the Veteran underwent a VA aid and attendance examination.  The examiner noted that the Veteran was not permanently bedridden, was not hospitalized, and was able to travel beyond his domicile.  He lives with his wife, gets in and out of bed with a trapeze, has an electric wheelchair, and his wife helps him get dressed.  His wife fixes meals and he has meals in a recliner.  He uses his chair to go to the bathroom.  He cannot tolerate wearing a prosthesis.  He is unable to stand due to right above the knee amputation and numbness of the left leg.  He is unable to perform dressing, undressing, and bathing.  He requires a wheelchair.  He leaves the home for medical care only.  The examiner diagnosed left leg varicose veins; deep venous thrombosis left leg with residual stasis; peripheral vascular disease with right above knee amputation; diabetes mellitus; and, peripheral neuropathy.  The examiner commented that the Veteran is in need of aid and attendance due to right above knee amputation and neuropathy in the left leg; he is unable to stand; he is in a wheelchair; he is housebound; and, needs help with activities of daily living.

After reviewing the claims file, it is clear that the Veteran's right above the knee amputation affects his ability to ambulate, and attend to his daily needs.  As a result, he is unable to complete activities of daily living such as dressing and bathing.  Thus, the Board concludes that the criteria for aid and attendance benefits have been met.  38 U.S.C.A. § 5107(b).

As special monthly compensation based on the need for aid and attendance is a higher benefit than special monthly compensation based on housebound status, the question of whether the Veteran is housebound is rendered moot.  38 C.F.R. § 3.351(d).  


Automobile and adaptive equipment or for adaptive equipment 

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a) & (b).

A veteran is considered to be an "eligible person" if he is entitled to compensation for any of the following disabilities:  (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1).

As detailed, the Veteran underwent a right above the knee amputation in 1999, thus he sustained the permanent loss of his right foot.  In light of the grant of service connection for right above the knee amputation, the Veteran constitutes an eligible person to acquire an automobile or other conveyance and adaptive equipment.


ORDER

Entitlement to service connection for a right above the knee amputation is granted.

Entitlement to a disability rating in excess of 20 percent for varicose veins of the right leg is denied.

Entitlement to a disability rating in excess of 40 percent for varicose veins of the left leg with deep venous thrombosis is denied.

Entitlement to special monthly compensation benefits based on the need for regular aid and attendance is warranted.  The appeal is granted to this extent, subject to laws and regulation applicable to payment of VA monetary benefits.

Entitlement to automobile and adaptive equipment is granted.


REMAND

The records from SSA reflect that the Veteran was awarded disability benefits due to his peripheral vascular disease and status post abdominal aortic aneurysm.  His disability began on June 28, 1985, and the Veteran has reported that he has not worked since 1980.  

Service connection is in effect for varicose veins, left leg with deep venous thrombosis, rated 40 percent disabling, from January 24, 2001; varicose veins, right leg, rated 20 percent disabling, from January 24, 2001; bilateral varicose veins, rated 30 percent disabling from September 3, 1991, to January 23, 2001; psychophysiological gastrointestinal reaction, rated 10 percent disabling from December 1, 1973; sinsusotomy, right maxillary sinusitis, rated 10 percent disabling from July 3, 1995; diabetes mellitus, type II, rated 10 percent disabling from April 30, 2004; tonsillectomy, rated noncompensably disabling from December 1, 1973; fistulectomy, rated noncompensably disabling from December 1, 1973; hemorrhoids, rated noncompensably disabling from December 1, 1973; hiatal hernia, rated noncompensably disabling from December 1, 1973; and appendectomy, rated noncompensably disabling from December 1, 1973.  In light of service connection being established for right above the knee amputation, the Board has determined that the RO should readjudicate the claim for a TDIU in consideration of the disability rating and effective date assigned by the RO to the right above the knee amputation.  

Accordingly, the case is REMANDED for the following actions:

Upon implementing the grant of service connection for right above the knee amputation, the RO/AMC should readjudicate the issue of entitlement to a TDIU.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


